Exhibit Greystone Business Resources Merchant Receivable Sale and Security Agreement This Merchant Receivable Sale and Security (“Agreement”) dated this 7th day of November 2008 is made by and between GIA Capital, Inc., having its principal office at 3993 Howard Hughes Parkway, Suite 250, Las Vegas, NV 89169-6754 (“Purchaser”) and the merchant listed below (“Merchant”). Merchant Information:Corporation Business Legal Name:Landis Salons, Inc. Doing Business As (DBA Name):Landis Salon Federal ID #: 59-3822223 State of Incorporation:Utah Principal Place of Business / Mailing Address:59 W. 100 S., 2nd Floor, SLC, UT 84101 Business Locations: (If more than 2, please place additional addresses on Exhibit
